Exhibit 10.1

FIRST AMENDMENT TO THE

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

2004 LONG-TERM INCENTIVE COMPENSATION PLAN, AS AMENDED AND

RESTATED IN DECEMBER 2008

WHEREAS, Starwood Hotels & Resorts Worldwide, Inc. (the “Company”) maintains the
Starwood Hotels & Resorts Worldwide, Inc. 2004 Long-Term Incentive Compensation
Plan, as amended and restated in December 2008 (the “Plan”);

WHEREAS, the Compensation and Options Committee of the Board of Directors of the
Company (the “Committee”) is responsible for administering the Plan, including
but not limited to determining the type, terms and conditions of awards granted
under the Plan;

WHEREAS, the Committee has made certain changes in the design its long-term
incentive compensation awards (the “Design Changes”), which changes will be
implemented with the awards granted under the Plan in February 2013 (the “2013
Awards”);

WHEREAS, the Committee desires to amend the Plan in order to accommodate the
Design Changes;

WHEREAS, Section 14.1 of the Plan provides that the Committee may from time to
time amend the Plan in whole or in part, provided that no such amendment shall
adversely affect any rights or obligations with respect to any awards previously
granted under the Plan unless the affected Participants consent in writing and
that the Company shall obtain the approval of the Company’s stockholders before
amending the Plan to the extent required by Code section 162(m) or 422 and/or
the rules of the exchange upon which the Shares are traded or other applicable
law;

WHEREAS, upon the advice of counsel, the officers of the Company have advised
the Committee that the intended amendments will not adversely affect any rights
or obligations with respect to any awards previously granted under the Plan and
that stockholder approval of the intended amendments is not required by Code
section 162(m) or 422, the rules of the New York Stock Exchange, or other
applicable law;

NOW, THEREFORE, the Plan is hereby amended as follows, effective for awards
granted under the Plan on and after the date hereof.

I.

Section 1.4 is amended to include the following new sentence at the end thereof:

“The Plan was amended in February 2013 in order to accommodate certain changes
in the design of the Company’s long-term incentive compensation awards. These
amendments apply to awards granted under the Plan on or after February 28, 2013,
except as provided otherwise with respect to a specific amendment.”

 

1



--------------------------------------------------------------------------------

II.

Section 2.6 is amended to read as follows:

2.6 “Change in Control” means, except as expressly provided otherwise in an
Agreement or otherwise determined at any time by the Committee consistent with
applicable laws, rules and regulations:

(a) Any Person (as defined below in this Section 2.6) is or becomes the
beneficial owner within the meaning of Rule 13d-3 promulgated under the Act (but
without regard to any time period specified in Rule 13d-3(d)(1)(i)), of
twenty-five percent (25%) or more of either (i) the then outstanding Shares (the
“Outstanding Shares”), or (ii) the combined voting power of then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); excluding, however,
(1) any acquisition by the Company, or (2) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company;

(b) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided that any individual who becomes a director of the Company
subsequent to the Effective Date whose election, or nomination for election by
the Company’s stockholders, was approved by the vote of at least a majority of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
solicitation by a Person other than the Board for the purpose of opposing a
solicitation by any other Person with respect to the election or removal of
directors, or any other actual or threatened solicitation of proxies or consents
by or on behalf of any Person other than the Board shall not be deemed a member
of the Incumbent Board;

(c) Consummation by the Company of a reorganization, merger, or consolidation or
sale of all or substantially all of the assets of the Company (a “Corporate
Transaction”); excluding, however, a Corporate Transaction pursuant to which
(i) all or substantially all of the individuals or entities who are the
beneficial owners, respectively, of the Outstanding Shares and the Outstanding
Company Voting Securities immediately prior to such Corporate Transaction will
beneficially own, directly or indirectly, more than seventy-five percent
(75%) of, respectively, the outstanding shares of common stock, and the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the

 

2



--------------------------------------------------------------------------------

case may be, of the corporation resulting from such Corporate Transaction
(including, without limitation, a corporation which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or indirectly) in substantially the same proportions relative to
each other as their ownership, immediately prior to such Corporate Transaction,
of the Outstanding Shares and the Outstanding Company Voting Securities, as the
case may be, (ii) no Person (other than: the Company, any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, the corporation resulting from such Corporate
Transaction, and any Person which beneficially owned, immediately prior to such
Corporate Transaction, directly or indirectly twenty-five percent (25%) or more
of the Outstanding Shares or the Outstanding Company Voting Securities, as the
case may be) will beneficially own, directly or indirectly, twenty-five percent
(25%) or more of, respectively, the outstanding shares of common stock of the
corporation resulting from such Corporate Transaction or the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate Transaction;
or

(d) Approval by the stockholders of the Company of a plan of complete
liquidation or dissolution of the Company.

For purposes of this Section 2.6, the meaning of “Person” shall be based on the
definition for person in Section 3(a)(9) of the Act, as modified and used in
Section 13(d) and 14(d) of the Act.

Notwithstanding anything in this Plan or any Agreement to the contrary, to the
extent any provision of this Plan or an Agreement would cause a payment of a
409A Award to be made because of the occurrence of a Change in Control, then
such payment shall not be made unless such Change in Control also constitutes a
“change in ownership”, “change in effective control” or “change in ownership of
a substantial portion of the Company’s assets” within the meaning of Code
section 409A. Any payment that would have been made except for the application
of the preceding sentence shall be made in accordance with the payment schedule
that would have applied in the absence of a Change in Control (and other
Participant rights that are tied to a Change in Control, such as vesting, shall
not be affected by this paragraph).

 

3



--------------------------------------------------------------------------------

III.

Section 2.11 is amended to read as follows, effective December 31, 2008:

2.11 “Disability” means, with respect to any Incentive Stock Option, a
disability as determined under Code section 22(e)(3), and with respect to any
other Award, (i) with respect to a Participant who is eligible to participate in
the Employer’s program of long-term disability insurance, if any, a condition
with respect to which the Participant is entitled to commence benefits under
such program, and (ii) with respect to any Participant (including a Participant
who is eligible to participate in the Employer’s program of long-term disability
insurance, if any), a disability as determined under procedures established by
the Committee or in any Agreement. Notwithstanding the preceding provisions of
this Section 2.11 or anything in any Agreement to the contrary, to the extent
any provision of this Plan or an Agreement would cause a payment of a 409A Award
to be made because of the Participant’s Disability, then there shall not be a
Disability that triggers payment until the date (if any) that the Participant is
disabled within the meaning of Code section 409A(a)(2)(C). Any payment that
would have been made except for the application of the preceding sentence shall
be made in accordance with the payment schedule that would have applied in the
absence of a Disability (and other Participant rights that are tied to a
Disability, such as vesting, shall not be affected by the prior sentence).

IV.

Section 2.15 is amended to read as follows:

2.15 “Fair Market Value” means, on any given date:

(a) if the Shares are listed on the New York Stock Exchange (“NYSE”) on the
given date, Fair Market Value on such date shall be the closing price for a
Share on the NYSE on the immediately preceding day on which sales were made on
the NYSE;

(b) if the Shares are listed on a national or regional securities exchange other
than the NYSE on the given date, Fair Market Value on such date shall be the
closing price for a Share on the securities exchange on the immediately
preceding day on which sales were made on such exchange; or

(c) if neither (a) nor (b) applies on the given date, the fair market value of a
Share on that date shall be determined in good faith by the Committee.

For purposes of subsection (b) above, if Shares are not traded on the NYSE but
they are traded on more than one securities exchange on the given date, then the
following exchange shall be referenced to determine Fair Market Value: (i) the
NASDAQ, or (ii) if shares are not traded on the NASDAQ, the largest exchange on
which Shares are traded.

 

4



--------------------------------------------------------------------------------

Subject to the next two paragraphs of this Section 2.15, for purposes of any
Shares awarded to Directors under Section 10.2 of this Plan, each reference in
subsections (a) and (b) above to the closing price of a Share on the trading day
immediately preceding the grant date for such Shares shall instead be a
reference to the closing price of a Share on the last trading day of the
calendar quarter immediately preceding the grant date for such Shares as
specified in Section 10.2 (e.g., for purposes of any Shares awarded on
September 30, 2013, under Section 10.2, ‘Fair Market Value’ shall be the NYSE
closing price for a Share on June 28, 2013).

Notwithstanding the foregoing but subject to the next paragraph, if the
Committee determines in its discretion that an alternative definition of Fair
Market Value should be used in connection with the grant, exercise, vesting,
settlement or payout of any Award, it may specify such alternative definition in
the Agreement applicable to the Award. Such alternative definition may include a
price that is based on the opening, actual, high, low, or average selling prices
of a Share on the NYSE or other securities exchange on the given date, the
trading date preceding the given date, the trading date next succeeding the
given date, or an average of trading days.

Notwithstanding the foregoing, (i) in the case of an Option or SAR, Fair Market
Value shall be determined in accordance with a definition of fair market value
that permits the Award to be exempt from Code section 409A; and (ii) in the case
of an Option that is intended to qualify as an ISO under Code section 422 or an
Award that is intended to qualify as performance-based compensation under Code
section 162(m), Fair Market Value shall be determined by the Committee in
accordance with the requirements of Code section 422 or Code section 162(m), as
applicable.

V.

Section 7.2 is amended by adding the following sentence at the end thereof:

The Award may provide for lapse of the Restriction Period in monthly or longer
installments over the course of the Restriction Period, as determined by the
Committee in its discretion.

VI.

Article 10 is amended in its entirety to read as follows:

10.1 Director Awards. On each date that the Company makes its regular, annual
grant of Awards to employees (the “Annual Grant Date”), each Director shall be
granted a Stock Award or NQSO in an amount determined by the Committee;
provided, however, that each individual who is first elected to serve as a
Director on a date after an Annual Grant Date and prior to the next Annual Grant
Date (“Prorated Grant Date”) shall be granted a prorated Stock Award and/or
NQSO, as follows: if the Prorated Grant Date is less than 3 months after the
Annual Grant Date, 100% of the Awards granted to Directors

 

5



--------------------------------------------------------------------------------

on the Annual Grant Date; if the Prorated Grant Date is at least 3 months but
less than 6 months after the Annual Grant Date, 75% of the Awards granted to
Directors on the Annual Grant Date; if the Prorated Grant Date is at least 6
months but less than 9 months after the Annual Grant Date, 50% of the Awards
granted to Directors on the Annual Grant Date; if the Prorated Grant Date is at
least 9 months but less than 12 months after the Annual Grant Date, 25% of the
Awards granted to Directors on the Annual Grant Date.

10.2 Other Director Compensation. In place of cash compensation, on the last day
of March, June, September and December of each calendar year, each Director
shall be awarded, on a current basis or at the prior election of the Director on
a deferred basis, a number of Shares (rounded to the nearest whole Share) equal
to one-quarter of the dollar amount specified by the Committee for such calendar
year divided by the Fair Market Value of a Share on such date; provided that
such dollar amount shall be reduced to the extent a Director elects (prior to
such immediately preceding December 31, or with respect to any person who became
a Director subsequent to such date, within 30 days of becoming a Director) to
receive cash in lieu of Shares under this Section 10.2 (a “Cash Election”). For
purposes of Shares awarded under this Section 10.2, the definition of Fair
Market Value in Section 2.15 above shall be applied by replacing each reference
to the closing price of a Share on the trading day immediately preceding the
grant date for such Shares with a reference to the closing price of a Share on
the last trading day of the calendar quarter immediately preceding the grant
date for such Shares (e.g., for purposes of any Shares awarded on September 30,
2013, under this Section 10.2, “Fair Market Value” shall be the NYSE closing
price for a Share on June 28, 2013). The Committee shall specify the dollar
amount in effect under this Section 10.2 for a calendar year no later than
March 31 of such calendar year. Any Shares awarded pursuant to this Section 10.2
shall not be Restricted Stock. On or before each December 31 (or in the case of
a person who first becomes a Director subsequent to December 31, within 30 days
of becoming a Director), a Director may, by written notice to the Company, elect
to defer receipt (a “Deferral Election”) of any or all of the Shares to be
granted to the Director under this Section 10.2 (or cash to the extent of his or
her Cash Election) which would otherwise be earned for service performed
thereafter by him or her. Such election shall be made on a form prescribed by
the Company for such deferrals and shall comply with the requirements of Code
section 409A.”

VII.

Section 15.9(c) is amended in its entirety to read as follows:

(c) To the extent not preempted by federal law, the Plan and all Agreements
hereunder shall be construed in accordance with and governed by the laws of the
State of New York, excluding any conflicts or choice or law rule or principle
that might otherwise refer construction or interpretation of the Plan or the
Agreement (as applicable) to the substantive law of any other jurisdiction.
Unless otherwise provided in the applicable Agreement, the recipient of an Award
is deemed to submit to the exclusive jurisdiction and venue of the Federal and
state courts of New York to resolve any and all issues that may arise out of or
relate to the Plan or such Agreement.

 

6



--------------------------------------------------------------------------------

VIII.

The following new Section 15.10 is added at the end of the Plan:

15.10: No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award; in the discretion of the Committee, the
Company shall forfeit the value of fractional shares or make cash payments in
lieu of fractional Shares.

*****

The foregoing First Amendment to the Plan has been executed on behalf of the
Committee on this 26th day of February, 2013, effective on the date hereof.

 

COMPENSATION AND OPTIONS COMMITTEE OF THE BOARD OF DIRECTORS OF STARWOOD
HOTELS & RESORTS WORLDWIDE, INC. By:   /s/ Jeff Cava

Name:

Title:

 

Jeff Cava

Executive Vice President and Chief Human Resources Officer

 

7